Blood wobth, J.
1. The 3d ground of the motion for a new trial is not complete within itself, and therefore, cannot be considered by this court. It fails to show that the evidence of defendant’s witness, which was excluded, was material, or that its exclusion was harmful to the accused, or that the State’s witness sought to be impeached by the excluded testimony was a material witness, or that his evidence was harmful to the accused. To ascertain these facts reference to other portions of the record would be necessary. Cason v. Dickson, 30 Ga. App. 336 (118 S. E. 72); Sherman v. Stephens, 30 Ga. App. 509 (5), 510 (118 S. E. 567), and cases cited.
2. There is no merit in any of the other grounds of the motion for a new trial.
3. There was evidence to authorize the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

George G. Glenn, John C. Mitchell, for plaintiff in error. ,
Joseph M. Lang, solicitor-general, contra.